        Case 21-03035 Document 15 Filed in TXSB on 07/12/21 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                            ENTERED
                              HOUSTON DIVISION
                                                                                            07/12/2021

 IN RE:                                              §         Case No. 19-50026(DRJ)
 WESTWIND MANOR RESORT                               §              (Chapter 11)
 ASSOCIATION, INC., et al.                           §          Jointly Administered
     Debtors.                                        §


 FORCE 10 AGENCY SERVICES LLC,     §
 TRUSTEE OF THE CREDITOR TRUST     §
                                   §
      Plaintiff,                   §
                                   §
 VS.
                                   §                            ADV. P. NO. 21-03035
                                   §
 BRENDAN M. FLAHERTY
                                   §
 BMF PROPERTIES, LLC;
 WARRIOR GOLF, LLC;                §
 WHOLESALE GOLF SUPPLY &           §
 SERVICES, INC.;                   §
 DOT COM ASSET MANAGEMENT, LTD.;   §
 WARRIOR CUSTOM STORAGE & RV, LP, §
 RIVERBOUND STORAGE                §
 MANAGEMENT, LLC                   §
 CIMARRON FOOD AND BEVERAGE, INC.; §
 WOLF CREEK FOOD AND               §
 BEVERAGE, LLC;                    §
 WARRIOR TENNESSEE FOOD AND        §
 BEVERAGE, LLC;
                                   §
 DWIGHT BECKSTRAND
 (D/B/A BECKSTRAND LAW OFFICES);   §
 REED A. COLEY; AND                §
 COLEYDOCTER, INC.                 §
                                   §
      Defendants.                  §

           ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION
                                         (Docket No. 10)
       The Court, having considered Coley Defendant’s Unopposed Motion to Extend Answer

Date, and having noted that such motion is unopposed, is of the opinion that the motion should

be granted.
        Case 21-03035 Document 15 Filed in TXSB on 07/12/21 Page 2 of 2




       IT IS, ACCORDINGLY, ORDERED that the time allowed for an answer to the Complaint

for Defendants Reed A. Coley and ColeyDocter, Inc. is extended to April 26, 2021.

      Signed this ___ day of _______________, 2021.
      Signed: July 12, 2021.

                                                ____________________________________
                                           ______________________________________
                                                DAVID
                                            UNITED    R. JONES
                                                    STATES  BANKRUPTCY JUDGE
                                                 UNITED STATES BANKRUPTCY JUDGE
